Citation Nr: 1629747	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-27 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1961 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri and Muskogee, Oklahoma, respectively.  Original jurisdiction for the Veteran's claims was returned to the RO in St. Louis prior to certification to the Board.

The Veteran's claim of entitlement to service connection for PTSD includes any disorder that is reasonably encompassed by his reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue on appeal has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, as reflected on the title page of this decision.


FINDINGS OF FACT

1.  The Veteran's current tinnitus onset during active service.

2.  The Veteran has not had an acquired psychiatric disorder at any time since contemporaneous to when he filed his claim to the present.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

This decision grants entitlement to service connection for tinnitus; therefore, the following analysis of VA's duties to notify and assist applies only to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in a letter mailed to the Veteran in July 2013.  The Veteran acknowledged receipt of the letter in a VCAA notice response submitted later the same month.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  Although the Veteran reported receiving psychiatric care at the VA Medical Center in St. Louis in a January 2013 statement, an October 2013 request for treatment records from the facility revealed the Veteran had not received treatment at the facility as reported.  Further, the Veteran denied receiving recent psychiatric treatment during his subsequent VA examination in November 2013.  As such, the Board finds further efforts to obtain VA psychiatric treatment records would be futile because they do not appear to exist.  

The Board also finds the November 2013 examination is adequate to make an informed decision on the Veteran's claim.  The November 2013 examiner considered a full medical history, including the Veteran's lay statements regarding events in service, and provided an adequate rationale to support her opinion that the Veteran does not have a current diagnosis for an acquired psychiatric disorder.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Merits

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	A.  Tinnitus

Certain chronic diseases listed in 38 C.F.R. § 3.309(a) will be service connected on a presumptive basis if they manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, if those same diseases are noted during service, continuity of symptomatology can show chronicity and subsequent manifestations of the same disease is presumed to be service connected.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is an organic disease of the nervous system and thus falls within 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran has indicated that he had tinnitus symptoms during active service and continuously since they began.  He is competent to identify tinnitus, as this condition is observable by his own senses.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds the Veteran's grant of service connection for a bilateral hearing loss disability underscores the credibility of his reports of tinnitus since his separation from service.  Accordingly, the Veteran's credible reports of onset of tinnitus in service are sufficient to establish his claim, and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	B.  Acquired Psychiatric Disorder

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.  Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f).

A November 2013 VA examiner determined the Veteran does not have a current diagnosis for an acquired psychiatric disorder under the Diagnostic and Statistical Manual of Mental Disorders criteria after clinical examination and consideration of his full medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The November 2013 examiner acknowledged the Veteran reported two events from his service in Vietnam that would constitute a sufficient stressor for a PTSD diagnosis, but explained the Veteran denied any current mental health symptoms or psychological impairment related to those events in her finding that the Veteran does not have PTSD.  Notably, the November 2013 examiner reported the Veteran denied any significant current mental health symptoms during the examination.  The only symptom recorded on the examination report as being reported by the Veteran is mild anxiety when he is forced to discuss his past felony conviction.  The November 2013 examiner specifically noted the Veteran stated that he is "in [a] pretty good mood most of the time" and has no difficulties with sleep or any other psychological impairment.

The Board acknowledges there is some evidence of post-service psychiatric treatment in approximately September 1981, to include a psychiatric hospitalization; however, it is clear from the record this episode of treatment is not related to events in service and resolved several years prior to the appeal period.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board notes the Veteran is competent to discuss his symptomatology, but he has denied any current mental health symptoms or psychological impairment during the appeal period.  Further, the November 2013 VA examiner considered the circumstances that led to the Veteran's psychiatric hospitalization in September 1981 in conjunction with her opinion that the Veteran does not have a current acquired psychiatric disorder.  

Ultimately, the preponderance of evidence shows the Veteran has not had an acquired psychiatric disorder since contemporaneous to when he filed his claim to the present.  The November 2013 examiner determined the Veteran does not have a diagnosis for any acquired psychiatric disorder after considering an accurate factual history of the claimed disability.  This is the only competent evidence regarding the existence of a current disability.  Thus, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim for service connection for an acquired psychiatric disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


